Case 2:19-cv-09840-CAS-MRW Document 25 Filed 02/03/20 Page 1 of 4 Page ID #:292



     1 LEVI & KORSINSKY, LLP
       Adam M. Apton (SBN 316506)
     2 Adam C. McCall (SBN 302130)
     3 445 South Figueroa Street, 31st Floor
       Los Angeles, CA 90071
     4 Tel: (213) 985-7290
     5 Email: aapton@zlk.com
       Email: amccall@zlk.com
     6
     7 Attorneys for Movant Harry Lerner
     8
                            UNITED STATES DISTRICT COURT
     9
                           CENTRAL DISTRICT OF CALIFORNIA
    10
         MICHAEL CHUPA, Individually and             No. 2:19-cv-09840-CAS
    11   on Behalf of All Others Similarly
    12   Situated,                                   DECLARATION OF HARRY
                        Plaintiff,                   LERNER
    13
    14                     v.
    15                                               Judge: Christina A. Snyder
         ARMSTRONG FLOORING, INC.,
    16   MICHEL VERMETTE, DONALD                     Date: February 24, 2020
         MAIER, LARRY McWILLIAMS,                    Time: 10:00 a.m.
    17                                               Courtroom #8D
         DOUGLAS BINGHAM, and RONALD
    18   FORD,
    19                 Defendants.
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                     DECLARATION OF HARRY LERNER
                                        Case No. 2:19-cv-09840-CAS
                                                     1
Case 2:19-cv-09840-CAS-MRW Document 25 Filed 02/03/20 Page 2 of 4 Page ID #:293



     1         I, Harry Lerner, pursuant to 28 U.S.C. § 1746, declare as follow:
     2         1.     I respectfully submit this Declaration in further support of my motion
     3 for appointment as Lead Plaintiff. I have personal knowledge about the facts stated
     4 herein and could competently testify to them if called to do so.
     5         2.     I currently reside in Minneapolis, Minnesota, and I am Chairman of
     6 the Board of Lerner Publishing Group, an educational book publisher I founded in
     7 1959.
     8         3.     I have been investing in securities for more than fifty-five years and
     9 make all of my own investment decisions.
    10         4.     I have a Bachelor’s Degree from the University of Minnesota.
    11         5.     As set forth in the documents filed with my motion, during the Class
    12 Period, I personally purchased 2,184 shares of Armstrong and retained all shares
    13 through November 5, 2019, when the share price dropped significantly due to the
    14 allegations in the Action and suffered substantial recoverable losses as result. I am
    15 motivated to serve as lead plaintiff in the Action to recover those losses and the
    16 losses suffered by all other Class members.
    17         6.     Based on the foregoing, I am a sophisticated individual investor and
    18 am both capable and qualified to litigate the Action. By virtue of my significant
    19 financial interest in the resolution of the Action, I am motivated to litigate
    20 vigorously, efficiently, and to the best of my ability to maximize the potential
    21 recovery for myself and the Class, I seek to represent.
    22         7.     Prior to seeking appointment as lead plaintiff in the Actions, I spoke
    23 via phone and email with attorneys at Levi & Korsinsky, LLP about the lead
    24 plaintiff process, the responsibilities of a lead plaintiff under the PSLRA, and how
    25 the Action would progress after a lead plaintiff is appointed. I understand that a lead
    26 plaintiff is required to direct the litigation on behalf of the Class, stay apprised of
    27 all material developments of the litigation and that I would owe fiduciary duties to
    28 the Class to act in its best interest.

                                     DECLARATION OF HARRY LERNER
                                        Case No. 2:19-cv-09840-CAS
                                                     2
Case 2:19-cv-09840-CAS-MRW Document 25 Filed 02/03/20 Page 3 of 4 Page ID #:294



     1         8.     After discussing the responsibilities of serving as a lead plaintiff and
     2 being satisfied that Levi & Korsinsky, LLP would adequately serve as lead counsel
     3 based on the firm's experience, resources, and past successes I signed a retainer
     4 agreement with Levi & Korsinsky, LLP and authorized the firm to file a lead
     5 plaintiff motion on my behalf.
     6         9.     As demonstrated by this Declaration, I have, and will, stay informed
     7 of the developments in the lead plaintiff process and remain committed to seeing
     8 the Action litigated to a resolution.
     9         10.    After Levi & Korsinsky, LLP filed a lead plaintiff motion on my
    10 behalf, we discussed the developments, respective movants for lead plaintiff, and
    11 various losses of each movant. I was informed that there was one other shareholder
    12 that moved for lead plaintiff that had slightly larger losses than myself, Randy
    13 Marker. I understand that Mr. Marker was convicted for bank robbery and served
    14 time in prison as a result.
    15         11.    The details relating to Mr. Marker’s crime raise serious questions
    16 concerning his judgment, morality, and overall ability to serve as a representative
    17 of the class in this Action. For these reasons, I am not comfortable with the idea of
    18 entrusting the position of lead plaintiff to Mr. Marker.
    19         12.    In addition, I understand that Mr. Marker has only two years of
    20 investing experience, which also tends to undermine his claim that he will be able
    21 to effectively supervise counsel and/or understand the complexities of this matter.
    22         13.    In light of the foregoing, I instructed Levi & Korsinsky, LLP to file an
    23 opposition to the competing motions on my behalf.
    24         14.    I hereby reaffirm my commitment to satisfying the fiduciary
    25 obligations I will owe to the Class if appointed as lead plaintiff, including conferring
    26 with counsel, reviewing and authorizing the filing of important litigation
    27 documents, and being deposed or attending important court hearings and trial, if
    28 necessary.

                                     DECLARATION OF HARRY LERNER
                                        Case No. 2:19-cv-09840-CAS
                                                     3
Case 2:19-cv-09840-CAS-MRW Document 25 Filed 02/03/20 Page 4 of 4 Page ID #:295



     1         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
     2 foregoing statements related to myself are true and correct.
     3
     4
     5 Signed:
     6
     7 Name: Harry Lerner
     8 Date: 02/03/2020
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                   DECLARATION OF HARRY LERNER
                                      Case No. 2:19-cv-09840-CAS
                                                   4
